Citation Nr: 0842082	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss. 

2.  Entitlement to a compensable rating for shell fragment 
wound, left thigh and knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to August 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, continued a 10 
percent rating for left ear hearing loss, a 10 percent rating 
for chronic pan sinusitis, a noncompensable rating for 
hemorrhoids, a noncompensable rating for shell fragment 
wound, left thigh and knee, and a 10 percent rating for 
hypertension with arteriosclerosis, and denied service 
connection for degenerative joint disease, lumbar spine, a 
left hip condition, claimed as secondary to the left knee and 
back, and actinic keratosis and seborrheic keratosis.  

The veteran filed a notice of disagreement (NOD) with the 
denials of increased ratings and service connection in March 
2005, and a statement of the case (SOC) regarding these 
claims was issued in January 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006, in which he indicated 
that he was only appealing the issues of entitlement to a 
rating in excess of 10 percent for left ear hearing loss and 
a compensable rating for shell fragment wound, left thigh and 
knee.  These were the only two issues certified as being on 
appeal.  

Therefore, the claims for increased ratings for chronic pan 
sinusitis, hemorrhoids, and hypertension with 
arteriosclerosis, and the claims for service connection for 
degenerative joint disease, lumbar spine, a left hip 
condition, and actinic keratosis and seborrheic keratosis are 
not in appellate status.  38 C.F.R. § 20.200 (2008) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In regard to the claim for a rating in excess of 10 percent 
for left ear hearing loss, the standards for rating 
impairment of auditory acuity are set forth at 38 C.F.R. §§ 
4.85-4.86.  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometry tests. The horizontal lines in Table VI in 38 
C.F.R. § 4.85 represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test. The numerical designation of impaired efficiency 
(levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss. 
 
The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.85 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  
 
Under 38 C.F.R. § 4.85(f), if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383.  Under 38 C.F.R. § 3.383(a)(3), compensation 
is payable as if both disabilities were service-connected for 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service-connected disability 
and hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 in 
the other ear, provided the nonservice-connected disability 
is not the result of the veteran's own willful misconduct. 
The provisions of 38 C.F.R. § 3.385 provide that, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The veteran's left ear hearing loss was evaluated during VA 
examination in December 2004.  Pure tone audiometry and 
speech discrimination testing was conducted.  The diagnosis 
was that results indicated hearing within normal limits in 
the right ear and moderately severe to profound essentially 
sensorineural hearing loss in the left ear.  

In his March 2005 NOD, the veteran asserted that he was 
totally deaf in the right ear.  In his November 2008 Informal 
Hearing Presentation, the veteran's representative stated 
that the veteran reported that the hearing in his left ear 
continued to deteriorate.  The veteran is entitled to a new 
VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-
95 (1995).  

The Board finds that the March 2005 and November 2008 
statements reflect a worsening of right and left ear hearing 
loss, respectively, since the most recent VA examination.  
Because the veteran's service-connected left ear hearing loss 
is compensable, pursuant to 38 C.F.R. § 3.383(a)(3), 
compensation would be payable as if both right and left ear 
hearing loss disabilities were service-connected, if the 
veteran's right ear hearing loss met the provisions of 
38 C.F.R. § 3.385.  Based on the foregoing, the Board finds 
that the veteran should be afforded a new VA examination to 
ascertain the current severity of his service connected 
hearing loss disability.  

Regarding the claim for a compensable rating for shell 
fragment wound, left thigh and knee, this disability has been 
rated noncompensable pursuant to Diagnostic Code 7805, which 
rates scars based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Records of VA treatment reflect complaints of pain and 
paresthesia in the left knee and thigh, and findings of a 
left knee scar.  The assessment following treatment in March 
2004 was history of old blast injury to medial knee/distal 
thigh with chronic paresthesias and occasional radiation of 
neurologic pain.  On VA examination in December 2004, the 
examiner noted an area of paresthesias in the medial thigh 
region, superior to the patella, which the veteran described 
as present since his in-service injury.  The pertinent 
diagnosis was degenerative disease, left knee, with history 
of fragment wound to left knee without retained foreign 
particles and positive degenerative disease noted at lateral 
meniscus on X-ray.  In a January 2005 addendum, the examiner 
added that she could not recall the veteran's scar, but it 
did not stand out in memory as being restrictive, large, or 
depressed.  She added that, as there was no evidence of a 
retained fragment, no correlation between retained particle 
and subsequent degenerative joint disease could be made, 
although the veteran did develop quadriceps atrophy and 
paresthesias which were/are nondisabling.  

An examiner offered an opinion regarding the veteran's left 
thigh and knee during VA examination in October 2005, 
however, the examiner did not discuss the current symptoms of 
the service connected condition, but, rather, reviewed the 
medical records and opined that it is less likely than not 
that degenerative changes of the left knee are related to 
service.  

While the record includes medical opinions that degenerative 
joint disease in the left knee is not related to service, the 
medical evidence does reflect that the shell fragment wound 
of the left thigh and knee is manifested by pain, 
paresthesia, and a scar.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider whether a veteran's 
service-connected disabilities warrant separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

The medical evidence of record demonstrates that the veteran 
does have neurological and scar impairment as a result of his 
service connected shell fragment wound, left thigh and knee.  
However, there is no medical assessment of the severity of 
these impairments as required to assign ratings under the 
applicable Diagnostic Codes.  In this regard, the December 
2004 VA examiner did not describe the scar on examination, 
but only commented in a January 2005 addendum that she did 
not recall the exact scar, but it did not stand out in memory 
as being restrictive, large or depressed.  In addition, while 
the same examiner noted paresthesia, she did not identify the 
nerve affected or describe such paresthesia as mild, 
moderate, or severe.  

Moreover, in a March 2006 statement describing the history of 
his left knee and thigh disability, the veteran reported 
that, as he aged, more pronounced problems were noted in his 
day to day activities.  He added that the Columbia VA Medical 
Center (VAMC) had recommended surgery, which would be 
scheduled for that year.  In the November 2008 Informal 
Hearing Presentation, the veteran's representative reported 
that the veteran continued to assert that his left thigh and 
knee were more painful and continued to worsen, in both pain 
and range of motion.  These statements indicate a worsening 
of the service connected disability of the left thigh and 
knee since December 2004, the date of the most recent VA 
examination describing the severity of this disability.  In 
light of the foregoing, the Board finds that the veteran 
should be afforded a new VA examination to ascertain the 
current severity of his service connected shell fragment 
wound, left thigh and knee.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Snuffer, 10 Vet. App. at 403; 
Caffrey, 6 Vet. App. at 381.   

Accordingly, the RO should arrange for the veteran to undergo 
VA examination(s) at a VA medical facility.  The veteran is 
hereby advised that failure to report for the scheduled VA 
examination(s), without good cause, shall result in a denial 
of the claims for increase.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Columbia VAMC dated from July 1999 to September 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for the veteran's left knee and thigh from the 
Columbia VAMC, since September 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner(s) is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Columbia VAMC all records of evaluation 
and/or treatment of hearing loss and/or 
the left thigh and knee since September 
2005.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination(s) at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner(s) 
designated to examine the veteran, and 
the report(s) of examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

With regard to the service connected left 
ear hearing loss, the examiner must 
conduct a controlled speech 
discrimination test (Maryland CNC) in 
regard to each ear.  Pure tone thresholds 
at 1000, 2000, 3000, and 4000 hertz must 
also be reported for each ear. 

With regard to the service connected 
shell fragment wound, left thigh and 
knee, the examiner should describe any 
orthopedic, neurologic, and/or scar 
impairment.  

The examiner should identify any 
muscle(s) affected, and describe any 
pain, weakness, fatigue, or other 
limitation resulting from the service 
connected shell fragment wound.  

If the shell fragment wound results in 
any limitation of motion, the examiner 
should conduct range of motion testing of 
the joint or joints involved (expressed 
in degrees), noting the exact 
measurements, and specifically 
identifying range of motion accompanied 
by pain.  If pain on motion in is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also describe all 
scars residual to the shell fragment 
wound, left thigh and knee, and state 
whether such scars are deep, cause 
limited motion, exceed 144 square inches, 
are unstable, or are painful on 
examination.  

If any neurological manifestations are 
present, the examiner should identify the 
nerve or nerves involved, and should 
indicate whether such impairment is mild, 
moderate, or severe.  

The examiner(s) should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




